Citation Nr: 0306282	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia for the purposes of accrued benefits. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

REMAND 

The veteran had active military service from April 1967 to 
April 1970 and from February to September 1971.  He died in 
1998.  The appellant is the surviving spouse of the veteran.

Procedural and Factual Background 

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia for 
the purpose of accrued benefits.

In a February 1972 rating action, the RO denied the veteran's 
original claim of service connection for schizophrenia on 
grounds that it was the result of his willful misconduct.  
After notice of the adverse determination and of his 
appellate rights, the veteran did not appeal the decision and 
it became final.  Thereafter, the veteran attempted several 
times unsuccessfully to reopen his claim.  The last 
unappealed rating action was decided in June 1989.  

In January 1997, the veteran again petitioned the RO to 
reopen his claim.  It was denied in a March 1997 rating 
decision.  The veteran filed a notice of disagreement in 
April 1997.  The veteran died in July 1998 while the claim 
was still pending.  In December 1998, the appellant filed a 
claim for dependency and indemnity compensation to include 
accrued benefits.  In June 1999, she was notified that her 
claim for accrued benefits was denied.  That same month, she 
filed a notice of disagreement.  In August 2002, the Board of 
Veterans' Appeals remanded the claim for the issuance of a 
statement of the case, which was provided in September 2002.  
The appellant then perfected her appeal of the issue by 
timely filing a substantive appeal. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Both the statute and regulation clearly require VA to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA.  
Because neither the statement of the case nor any other 
communication from VA meets the standard erected by the VCAA, 
further due process is required.   Quartucccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  For the purpose of accrued benefits, whether there was 
clear and unmistakable error in the February 1972 rating 
decision, denying service connection for schizophrenia.  

In a December 1995 statement, the veteran challenged the 
decision that his nervous condition was not in the line of 
duty and the result of willful misconduct.  In January 1996, 
the RO responded by stating his right to appeal the February 
1972 rating action had expired and that in order to reopen 
his claim, new and material evidence must be submitted.  In a 
May 1996 reply, the veteran asked the RO to identify the 
medical records used to deny his compensation claim in 1972, 
which the RO did.  In May 1997, the RO notified the veteran 
that his disagreement with the February 1972 rating decision 
could not be accepted because the one-year period for 
appealing the decision had expired.  

When a decision on a claim is final, there are two grounds 
for attack on that decision, the veteran can seek to reopen 
the claim or he can seek to reverse or revise the decision 
based on clear and unmistakable error.  Once a claim is 
received, VA must review the claim to identify and adjudicate 
all reasonably raised claims.  Ef v. Derwinski, 1 Vet. App. 
324, 326 (1991).  

While the RO was correct in determining that the December 
1995 statement did not constitute a notice of disagreement to 
the February 1972 rating decision, the Board finds that it 
was a claim of error in the February 1972 rating decision 
that was reasonably raised from a liberal reading of the 
documents.  Since the issue was not adjudicated by the RO, it 
was pending at the time of the veteran's death. 

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Accrued benefits include those the veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999). 

In a statement in support of her December 1998 claim for 
dependency and indemnity compensation to include accrued 
benefits, timely filed, the appellant challenged the VA 
decision that the veteran's schizophrenia was due to 
misconduct because the service medical records reached a 
contrary conclusion.  She argued that service connection 
should have been granted at the time of the veteran's 
original claim.  This statement clearly express the 
appellants' intent to pursue the pending claim raised by the 
veteran that there was error in the February 1972 rating 
decision, denying service connection for schizophrenia.  

Because the issues are inextricably intertwined and for 
reasons of due process, further development is required. 

1.  The RO must notify the appellant of 
the VCAA provisions, including those 
pertaining to the duty to notify and the 
duty to assist, required by 38 U.S.C.A. 
§§ 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002). 

2.  On the new and material claim, after 
any necessary development, the RO should 
readjudicate the claim.  If the claim 
remains denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must address whether the 
opinion of FL, M.D., received after the 
veteran's death, was "evidence in the 
file at date of death" under 38 C.F.R. § 
3.1000(d)(4)(i).  The appellant has 60 
days to respond to the SSOC, but the 
response is optional and is not required 
to perfect an appeal of this issue.

3.  On the claim of clear and 
unmistakable error, the RO should take 
appropriate adjudicative action.  If the 
claim is denied, the appellant and her 
representative, if any, should be 
notified of the adverse determination and 
of her right to appeal.  If a timely 
notice of disagreement is filed, the 
appellant and representative, if any, 
should be furnished with a statement of 
the case.  The statement of the case must 
address the line of duty finding by the 
Medical Board and the Physical Evaluation 
Board under 38 C.F.R. § 3.1(m) (1972).  
The appellant must timely file a 
substantive appeal after the issuance of 
the statement of the case in order to 
perfect the issue for review by the Board 
of Veterans' Appeals. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




